—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered December 20, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
Summary denial of defendant’s suppression motion was proper since defendant merely offered legal conclusions, which were insufficient to warrant a hearing (see, People v Mendoza, 82 NY2d 415; People v Williams, 228 AD2d 268, Iv denied 88 NY2d 996). Defendant never addressed the alleged sale described in the felony complaint and voluntary disclosure materials.
The court’s Batson rulings were proper. A trial court’s findings regarding pretext are entitled to great deference on appeal (People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Wint, 237 AD2d 195, Iv denied 89 NY2d 1103) and we find no reason to disturb them herein.
We perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.